Citation Nr: 0304429	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  96-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease either on a direct basis or as secondary to 
service-connected rheumatic fever.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
spine and other joints either on a direct basis or as 
secondary to service-connected rheumatic fever.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dermatitis either 
on a direct basis or as secondary to service-connected 
rheumatic fever.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disorder either on direct basis or as secondary to service-
connected rheumatic fever.

(The issue of entitlement to an increased (compensable) 
disability rating for service-connected residuals of 
rheumatic fever, including cardiac arrhythmia and sinus 
tachycardia, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.

In February 1994, the Board of Veterans' Appeals (Board) 
denied the veteran's claims for an increased (compensable) 
disability rating for service-connected residuals of 
rheumatic fever, including cardiac arrhythmia and sinus 
tachycardia; and for service connection for chronic 
obstructive pulmonary disease (COPD) either on a direct basis 
or as secondary to service-connected rheumatic fever; for 
arthritis of the spine and other joints either on a direct 
basis or as secondary to service-connected rheumatic fever; 
for dermatitis either on a direct basis or as secondary to 
service-connected rheumatic fever; and for a psychiatric 
disorder either on a direct basis or as secondary to service-
connected rheumatic fever.

This appeal arises from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. In April 1997, the Board remanded the 
case for further development. In a December 1997 decision, 
the Board denied the veteran's claims.

The veteran appealed the December 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
The counsel for the Secretary submitted a Motion to Remand 
the case to the Board. The motion was unopposed by the 
veteran, and therefore the Court granted it in an order dated 
May 10, 1999.  The Board remanded this case in March 2000 for 
further development, and it has returned for appellate 
decision.

The Board is undertaking additional development on the issue 
of entitlement an increased (compensable) disability rating 
for service-connected residuals of rheumatic fever, including 
cardiac arrhythmia and sinus tachycardia, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran was last denied service connection - either 
on a direct basis or as secondary to service-connected 
rheumatic fever - for chronic obstructive pulmonary disease, 
arthritis of the spine and other joints, dermatitis, and a 
psychiatric disorder, in a February 1994 Board decision 
essentially because there was no medical evidence that linked 
the claimed disorders to service or to service-connected 
residuals of rheumatic fever.

2.  Evidence added to the record since the February 1994 
Board decision includes private and VA medical records 
reflecting the presence of the veteran's claimed disorders, 
variously diagnosed.

3.  The evidence added to the record since the prior February 
1994 Board denial bears directly and substantially upon the 
specific matters under consideration and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of those 
claims.


CONCLUSION OF LAW

Evidence received since the veteran's claims were previously 
denied is new and material, and the claims for service 
connection - either on a direct basis or as secondary to 
service-connected rheumatic fever - for chronic obstructive 
pulmonary disease, arthritis of the spine and other joints, 
dermatitis, and a psychiatric disorder, are reopened.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
Board's March 2000 Remand, a June 2000 letter from the RO, 
and the October 2002 supplemental statement of the case.  The 
Board notes that the RO issued a letter to the veteran, and a 
copy to the veteran's representative, at the veteran's 
address of record.  This letter was returned by the Postal 
Service as undeliverable.  Nevertheless, the October 2002 
supplemental statement of the case, which was sent to the 
same address, was not returned.  This September 2002 letter, 
along with the previous letter dated in June 2000, 
specifically addressed the contents of the VCAA in the 
context of the veteran's claims.  The RO explained its 
decision with respect to each issue, and invited the veteran 
to identify records that could be obtained to support his 
claims.  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  Although it seems unusual that the 
September 2002 letter was returned, nevertheless, the Board 
finds that the veteran's appointed representative received a 
copy of it, and notice was served.  

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the Board's March 2000 remand, and 
in letters dated in June 2000 and September 2002, the RO 
asked the veteran to identify records relevant to his claim.  
The letters explicitly set out the various provisions of the 
VCAA, including what records VA would obtain, and what was 
the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claims.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  New and material evidence

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated in service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. Further, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Claims that are the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to them. If the claim is thus reopened, it will be 
reviewed on a de novo basis, with consideration given to all 
the evidence of record. 38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996). For claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). (For claims 
filed on and after August 29, 2001, new and material evidence 
is defined as set out at 38 C.F.R. § 3.156 (2002). Since the 
matter currently before the Board was initiated in prior to 
the change, however, the pre-August 29, 2001 definition of 
new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In a February 1994 decision, the Board denied service 
connection for COPD, arthritis of the spine and other joints, 
dermatitis, and a psychiatric disorder on a direct basis and 
as secondary to service-connected rheumatic fever.  This was 
the last final decision of record for these issues in this 
case.  The specified basis for the Board's February 1994 
denial of the claim for service connection for COPD was that 
COPD was not present during service or for many years 
thereafter and that COPD was not etiologically related to 
service-connected rheumatic fever.  The specified basis for 
the Board's February 1994 denial of the claim for service 
connection for arthritis of the spine and other joints was 
that rheumatic-related arthritis had not been clinically 
demonstrated, and the veteran's complaints of joint pain and 
stiffness were not etiologically related to service-connected 
rheumatic fever.  The specified basis for the Board's 
February 1994 denial of the claim for service connection for 
dermatitis was that dermatitis was not present during service 
or at any time proximate thereto and that dermatitis was not 
etiologically related to service-connected rheumatic fever.  
The specified basis for the Board's February 1994 denial of 
the claim for service connection for a psychiatric disorder 
was that a psychiatric disorder had not been clinically 
demonstrated.

The evidence added to the record since 1994 is rather 
voluminous, but for purposes of this aspect of the veteran's 
appeal, it may be briefly summarized. It includes private and 
VA medical records dated from the 1970's to the present, 
which reflect treatment for the veteran's claimed 
disabilities. Although neither a specific single diagnosis 
nor group of diagnoses is consistently entered that relates 
any of the veteran's claimed disorders to his service, or as 
secondary to rheumatic fever. given the evidence of rheumatic 
fever in service, and the evidence which now shows the 
presence of the currently claimed disabilities, the Board 
concludes that this new evidence bears directly and 
substantially upon the specific matters under consideration 
and is of such significance that it must be considered 
together with all the evidence to fairly decide the merits of 
the veteran's claims. Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and his claim for service connection is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claims for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claims.  
Accordingly, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)). When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these matters.


(CONTINUED ON THE NEXT PAGE)



ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claims for service 
connection - either on a direct basis or as secondary to 
service-connected rheumatic fever - for chronic obstructive 
pulmonary disease, arthritis of the spine and other joints, 
dermatitis, and a psychiatric disorder, the appeal is 
granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

